302 F.2d 441
UNITED STATES of America, Plaintiff-Appellee,v.Allen MOORE, James T. McNeely, and James Harold Riggins,Defendants-Appellants.
No. 14748.
United States Court of Appeals Sixth Circuit.
May 15, 1962.

C.P.J. Mooney, Memphis, Tenn., R.G. Draper, Memphis, Tenn., John M. Drane, Newbern, Tenn., on brief, for defendants-appellants.
Edward N. Vaden, Asst. U.S. Atty., Memphis, Tenn., Thomas L. Robinson, U.S. Atty., Memphis, Tenn., on brief, Herbert J. Miller, Jr., Asst. Atty. Gen., Criminla Division Department of Justice, Washington, D.C., for plaintiff-appellee.
Before MILLER, Chief Judge, WEICK, Circuit Judge, and STARR, Senior District Judge.
PER CURIAM.


1
Upon jury trial in district court defendants Moore, McNeely, and Riggins were each convicted and sentenced for the offense of knowingly receiving and having in his possession goods consisting of meat products, which he then knew had been embezzled, stolen or unlawfully taken from an interstate shipment.  18 U.S.C. 659.


2
The defendants appealed, contending that the district court erred in denying their motions for judgment of acquittal made at the conclusion of the government's proofs and renewed at the conclusion of all testimony; and erred in certain instructions given the jury and in refusing to give certain requested instructions; and also erred in denying their motion for new trial.


3
Upon consideration of the record, briefs, and arguments of counsel, we conclude that there was evidence supporting the defendants' convictions; that the court did not err in denying their motions for acquittal or in instructions given or in refusing to give certain requested instructions; and did not err in denying defendants' motion for new trial.  The judgment of conviction and sentence as to each defendant is accordingly affirmed.